Shepley, C. J.
— The Act approved on August 2, 1847,. c. 27,. provides, that a married woman may become the owner of real or personal property by bequest, demise, gift, purchase, or distribution- The purchase intended, is one made from her own property,, or that of others by their consent for her use. Property would not become hers merely because she made the purchase on the credit or from the means of her husband. She must be presumed in such cases to act in her proper relation to him and for him. The husband does not by that act or others in pari materia cease to be entitled to the services of the wife. What she earn3 by her personal labor becomes his and not her property.
The provision contained in the second section, if it shall appear that “ it was purchased with the moneys or other property of the husband,” it shall be held for the prior- contracted debts of the husband, was intended to apply only to cases in which the money or property of the husband, admitted to be his and not claimed by the wife, has by his consent or gift been applied to purchase property for the wife.
In this case the instructions only denied “ that property which the plaintiff acquired during coverture by her labor,” would thereby become hers, so that it could be used by her for the purchase of other property in her own right.
Exceptions overruledL
Rice, Hathaway and Cutting,. J- J., concurred-